BLAND, P. J.
The defendant, a proprietor of a drugstore, was convicted of a violation of section 3051, R. S. 1899, for permitting the drinking of intoxicating liquors in his place of business. From this conviction he appealed.
It is contended by appellant that there was no proof of the venue. The evidence showed that Dr. J. W. Peck-stein was a registered pharmacist in Clark county; that he resided in Wyaconda and had his office in the same building in which the defendant kept a drugstore and that he was the owner of the building. Witness Speer testified that he lived in Wyaconda and that he had *37drunk beer in the back room of defendant’s drugstore. On this evidence it reasonably appears thht defendant’s drugstore was kept in Wyaconda; but it nowhere appears that Wyaconda, if a town or village, is in Clark county or in this State. Such evidence is insufficient to establish the venue. State v. King, 111 Mo. 576, and cases cited.
The judgment is reversed and the cause remanded.
Reyburn and Goode, JJ., concur.